19-50900-cag Doc#244 Filed 12/24/19 Entered 12/24/19 10:30:55 Main Document Pg 1 of
                                         4
19-50900-cag Doc#244 Filed 12/24/19 Entered 12/24/19 10:30:55 Main Document Pg 2 of
                                         4
19-50900-cag Doc#244 Filed 12/24/19 Entered 12/24/19 10:30:55 Main Document Pg 3 of
                                         4
19-50900-cag Doc#244 Filed 12/24/19 Entered 12/24/19 10:30:55 Main Document Pg 4 of
                                         4
